


EXHIBIT (10)(f)

 

THE EMPIRE DISTRICT ELECTRIC COMPANY

 

DEFERRED COMPENSATION PLAN

 

1.              Purpose.  Effective as of January 1, 2015, The Empire District
Electric Company (the “Company”) establishes this Deferred Compensation Plan
(the “Plan”) for the purpose of allowing selected “Cash Balance Participants” in
the Company’s 401(k) Plan and ESOP (the “401(k) Plan”) to obtain retirement
savings that are not available to them under the 401(k) Plan due to (a) the
exclusion of Incentive Compensation from that Plan’s definition of
“Compensation,” and (b) the Compensation limitation imposed on that Plan by
Section 401(a)(17) of the Internal Revenue Code of 1986 (the “Code”).  This Plan
is intended to constitute a “nonqualified deferred compensation plan,” within
the meaning of Code Section 409A(d)(1), and to qualify for various exemptions
from the requirements of the Employee Retirement Income Security Act of 1974
(“ERISA”) as an unfunded arrangement for the benefit of a select group of
management or highly compensated employees.  The Plan shall be construed and
administered in a manner consistent with this intent.

 

2.              Definitions.  Unless otherwise clearly apparent from the
context, the following terms shall have the indicated meanings under this Plan:

 

(a)         “401(k) Plan” shall mean The Empire District Electric Company
401(k) Plan and ESOP, as in effect from time to time.

 

(b)  “Account” shall mean a bookkeeping account established in a Participant’s
name for the sole purpose of measuring the benefit payable to the Participant or
the Participant’s Beneficiary under those circumstances described in this Plan.

 

(c) “Account Balance” shall mean, with respect to any Participant, the sum of
all Deferrals and Matching Contributions credited to his or her Account for all
years the Participant has participated in this Plan, as adjusted for any
Earnings on such amounts, and as reduced for any prior distributions to the
Participant or his or her Beneficiary.

 

(d)  “Annual Compensation Limit” shall mean, for any Plan Year, the
inflation-adjusted dollar limitation in effect for that year under
Section 401(a)(17) of the Code.

 

(e)  “Base Pay” shall mean, for any Plan Year, a Participant’s “Compensation”
for that Plan Year, as that term is defined in the 401(k) Plan, but

 

(i)                                     Increased by any amount excluded from
that definition as a result of a Deferral made under this Plan; and

 

(ii)                                  Without regard to the Annual Compensation
Limit.

 

(f)  “Beneficiary” shall mean the person or persons entitled to receive any
benefit payable under this Plan following a Participant’s death.  Such
Beneficiary shall be designated in accordance with Paragraph 11.

 

--------------------------------------------------------------------------------


 

(g)   “Board” shall mean the Board of Directors of the Company.

 

(h) “Cash Balance Participant” shall mean any Employee who is a “Cash Balance
Participant” in the 401(k) Plan.

 

(i)  “CEO” shall mean the Chief Executive Officer of the Company.  The CEO may
delegate to one or more individuals any or all of the duties assigned to the CEO
under the Plan.

 

(j)   “Change in Control” shall have the meaning set forth in Paragraph 9.

 

(k)  “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.

 

(l)    “Company” shall mean The Empire District Electric Company, a Kansas
corporation.

 

(m) “Deferrals” shall mean the amounts credited to a Participant’s Account under
Paragraph 4.

 

(n)  “Disability” shall mean any medically determinable physical or mental
impairment of a Participant that can be expected to result in death or to last
for a continuous period of not less than twelve (12) months, provided that such
impairment results in the Participant either:

 

(i)   Being unable to engage in any substantial gainful activity, or

 

(ii) Receiving income replacement benefits for a period of at least three
(3) months under an accident and health plan covering employees of the Company.

 

(o) “Earnings” shall mean any investment gains or losses credited to a
Participant’s Account under Paragraph 6.

 

(p)   “Effective Date” shall mean January 1, 2015.

 

(q)  “Eligible Employee” shall mean any Cash Balance Participant whose title
with the Company is either

 

(i)                                     Chief Executive Officer, or

 

(ii)                                  Vice President.

 

(r)   “Employee” shall mean any common-law employee of the Company.

 

(s)  “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

--------------------------------------------------------------------------------


 

(t)   “Incentive Compensation” shall mean, for any Plan Year, any amount earned
by a Participant during that Plan Year under the Company’s Non-Equity Incentive
Compensation Plan, regardless of whether such amount is payable during that Plan
Year.

 

(u)   “Matching Contributions” shall mean the amounts credited to a
Participant’s Account under Paragraph 5.

 

(v)  “Participant” shall mean any Eligible Employee who becomes a Participant in
accordance with Paragraph 3, but shall also include any former Employee who
continues to have an Account Balance.

 

(w)  “Plan” shall mean The Empire District Electric Company Deferred
Compensation Plan, as herein set forth and as amended from time to time.

 

(x)   “Plan Year” shall mean the calendar year.

 

(y)  “Retire” or “Retirement” shall mean a Participant’s Separation From Service
after becoming entitled to an Early, Normal, or Postponed Retirement Benefit
under the Retirement Plan.

 

(z)  “Retirement Plan” shall mean The Empire District Electric Company
Employees’ Retirement Plan.

 

(aa) “Separation From Service” shall mean a Participant’s termination of
employment with the Company and all of its affiliated employers, regardless of
the reason therefor.  In all events, this phrase shall be construed in a manner
consistent with the requirements of Code Section 409A, including any applicable
IRS guidance.

 

(bb) “Specified Employee” shall mean any Employee described in Code
Section 409A(a)(2)(B)(i), but only if the Company’s stock is publicly traded at
the time of such Employee’s Separation From Service.

 

(cc)  “Valuation Date” shall mean the last business day of each month, as well
as such other dates as are determined by the CEO.

 

(dd)   “Voting Securities” shall mean any securities of the Company which vote
generally in the election of Board members.

 

(ee)   “Year of Service” shall mean each Plan Year during which an Eligible
Employee completes at least 1,000 hours of service with the Company or any
affiliated employer, including Plan Years before the Effective Date of this
Plan.

 

3.              Participation.  Any Eligible Employee who makes a Deferral
election under Paragraph 4 shall thereby become a Participant in this Plan.

 

4.              Deferrals.  For each Plan Year beginning on or after the
Effective Date, a Participant may make either or both of the following
elections:

 

--------------------------------------------------------------------------------


 

(a)                                 To defer the receipt of up to six percent
(6%) of that portion of his or her Base Pay that exceeds the Annual Compensation
Limit for that Plan Year (disregarding, for this purpose, any Incentive
Compensation that is either earned or received during that Plan Year); and

 

(b)                                 To defer the receipt of up to six percent
(6%) of any Incentive Compensation to be earned during that Plan Year, but only
to the extent that such Incentive Compensation, when added to the Base Pay
received by the Participant during that Plan Year, exceeds the Annual
Compensation Limit for that Plan Year.

 

Any amount deferred under this Section shall be credited to a Participant’s
Account as a Deferral as of the date such amount would otherwise be paid to the
Participant as either Base Pay or Incentive Compensation.

 

Any such Deferral election shall be made in writing, on a form provided for that
purpose by the Board, prior to the beginning of the Plan Year to which it
relates, and it may not be revoked or modified during that Plan Year.  No new
Deferral election may become effective until the first day of the following Plan
Year.  Unless and until a Participant submits a new Deferral election in
accordance with the provisions of this Paragraph, any such Deferral election
shall remain in effect for succeeding Plan Years, becoming irrevocable with
respect to each year as of the last day of the immediately preceding year.

 

5.              Matching Contributions.  For each Plan Year, the Company shall
credit the following Matching Contributions to the Account of any Participant
who elects to make Deferrals under Section 4:

 

(a)         As soon as administratively practicable following the close of the
Plan Year, the Company shall credit a Matching Contribution equal to the
Participant’s Deferrals of Base Pay during that Plan Year.

 

(b)         As soon as administratively practicable following the date on which
Incentive Compensation would otherwise be payable to a Participant, the Company
shall credit a Matching Contribution equal to the Deferrals taken from that
Participant’s Incentive Compensation.

 

No Matching Contribution shall be made on behalf of any Participant who incurs a
Separation From Service during the Plan Year.  Notwithstanding the preceding
sentence, any Participant who Retires, dies, or becomes Disabled during a Plan
Year shall receive a Matching Contribution for that Plan Year (calculated as
described above), as soon as administratively practicable after the
Participant’s Retirement, death, or Disability (or, in the case of Incentive
Compensation, as soon as administratively practicable after that Incentive
Compensation would otherwise be payable to the Participant).

 

6.              Earnings.  The Company shall establish a program for the
investment of Participants’ Accounts.  Although Participants may be consulted
with respect to such investments, the Company reserves the right to invest all
Accounts as it deems best.  As of each Valuation Date, the Company shall credit
or debit each Participant’s Account Balance with that Participant’s
proportionate share of any gains or losses resulting from the Company’s
investment program.  Accounts shall not be invested in Company stock.

 

--------------------------------------------------------------------------------


 

7.              Vesting.  The portion of a Participant’s Account Balance
attributable to Deferrals shall be fully vested at all times.  The portion of a
Participant’s Account Balance attributable to Matching Contributions shall
become fully vested if a Participant Separates From Service with the Company and
all of its affiliates on account of Retirement, death, or Disability, or if the
Company experiences a Change in Control.  Otherwise, the portion of a
Participant’s Account Balance attributable to Matching Contributions shall vest
in accordance with the following schedule:

 

Years of Service

 

Vested Percentage

 

 

 

 

 

Less than 1

 

0

%

1

 

20

%

2

 

40

%

3

 

60

%

4

 

80

%

5 or more

 

100

%

 

Notwithstanding the foregoing, in the event the Company adopts a compensation
recovery (“clawback”) policy, in accordance with Section 954 of the Dodd-Frank
Wall Street Reform and Consumer Protection Act, such policy shall apply to any
portion of a Participant’s Account Balance attributable to Matching
Contributions, even if such policy requires the forfeiture of an otherwise
vested amount.

 

8.              Distributions.  Except as otherwise elected in accordance with
Paragraph 9, a Participant (or, in the event of the Participant’s death, the
Participant’s Beneficiary) shall receive a cash distribution of his or her
entire vested Account Balance, in a single, lump-sum payment, within ninety (90)
days after the earliest of the Participant’s:

 

(a)         Separation From Service (or, in the case of a Specified Employee,
the six- (6) month anniversary of such Separation From Service);

 

(b)         Death; or

 

(c)          Disability.

 

Notwithstanding the foregoing, in the event a Deferral and/or Matching
Contribution is credited to a Participant’s Account during the Plan Year after
the Plan Year of a Participant’s Separation From Service (attributable to
Incentive Compensation that is earned during the Plan Year of the Separation
From Service but not payable until the following Plan Year), the Account Balance
attributable to such Deferral and/or Matching Contribution shall be paid to the
Participant by the close of the Plan Year in which the amount is credited.

 

9.              Distribution Deferral Elections.  A Participant may elect, at
least twelve (12) months before the earliest of the distribution dates described
in a Paragraph 8, to defer the distribution of his or her Account Balance. 
Except in the case of a Participant’s Disability or death, any such distribution
deferral election must defer the distribution for a period of at least five
(5) years from the date the distribution otherwise would have been made.  Any
such deferred distribution shall be payable in a single, lump-sum payment.  A
Participant may make more than one distribution deferral election under the
provisions of this Paragraph.

 

--------------------------------------------------------------------------------


 

10.       Change in Control.  For purposes of this Plan, a “Change in Control”
shall be deemed to have occurred if:

 

(a)         A merger or consolidation of the Company with any other corporation
is consummated, other than a merger or consolidation which would result in the
Voting Securities of the Company held by such shareholders outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by converting into Voting Securities of the surviving entity)
more than 75 percent of the Company or such surviving entity outstanding
immediately after such merger or consolidation;

 

(b)         A sale, exchange or other disposition of all or substantially all
the assets of the Company for the securities of another entity, cash or other
property is consummated;

 

(c)          The shareholders of the Company approve a plan of liquidation or
dissolution of the Company;

 

(d)         Any “person” (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended), other than a trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
other than a corporation owned directly or indirectly by the shareholders of the
Company in substantially the same proportions as their ownership of Voting
Securities of the Company, is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under said Act), directly or indirectly, of Voting Securities of the
Company representing at least 25 percent of the total voting power represented
by the Voting Securities of the Company then outstanding; or

 

(e)          Individuals who, on January 1, 2001, constitute the Board, and any
new Board member whose election by the Board or nomination for election by the
Company’s shareholders was approved by a vote of at least two-thirds of the
Board members then still in office who either were Board members on January 1,
2001, or whose election or nomination for election to the Board was previously
so approved, cease for any reason to constitute a majority thereof.

 

11.       Designation of Beneficiary.  A Participant shall designate one or more
Beneficiaries, some of whom may be contingent Beneficiaries.  Any such
Beneficiary designation shall be made in writing, on a form provided by the
Board.  A Participant may revoke any Beneficiary designation, and may designate
a new primary or contingent Beneficiary, at any time.  No such revocation or new
designation shall become effective, however, until received in writing by the
Secretary of the Board.  In the absence of an effective Beneficiary designation,
a Participant’s Beneficiary shall be the Participant’s surviving spouse, if any,
or if none, the Participant’s estate.

 

12.       Unfunded Status.  It is specifically intended that all Deferrals,
Matching Contributions, and Earnings under the provisions of this Plan shall be
“unfunded” for purposes of both the Code and ERISA.  To that end, benefits
payable hereunder shall be paid exclusively from the Company’s general assets. 
Although the Company may establish a trust for the purpose of holding
Participants’ Account Balances, the agreement establishing any such trust shall
provide that the assets held therein will be available to satisfy claims of the
Company’s general creditors in the event of the Company’s insolvency.  No
Participant or Beneficiary shall have any claim, right, security interest, or
other interest in any fund, trust, account, insurance contract, or other asset
of the Company that may be looked to for such payment.  Rather, a Participant
(or his or her Beneficiary) shall be a general, unsecured creditor of the
Company.

 

--------------------------------------------------------------------------------


 

13.       Restrictions on Alienation.  No right or benefit under this Plan shall
be subject to anticipation, alienation, sale, assignment, pledge, borrowing,
encumbrance, or charge; and any attempt to anticipate, alienate, sell, assign,
pledge, borrow, encumber, or charge the same shall be void.  Nor shall any right
or benefit under this Plan be in any manner liable for or subject to the debts,
contracts, liabilities, or torts of any Participant or Beneficiary. 
Notwithstanding the preceding provisions of this Paragraph, the Board may
authorize the payment or assignment of benefits pursuant to a “qualified
domestic relations order,” as defined in Section 206(d)(3)(B)(i) of ERISA.  A
Participant’s Account Balance shall be reduced to reflect the amount of any such
payment.

 

14.       Withholding of Taxes.  The Company shall withhold from any
distribution made under this Plan any taxes or other amounts required to be
withheld at the time of such distribution.  Moreover, if any portion of a
Participant’s Account Balance becomes subject to immediate taxation under any
provision of the Code before the date it is distributable, the Company shall
distribute to the Participant from his or her Account the amount that the
Company would have been required to withhold for federal income tax purposes if
such taxable amount had been paid to the Participant as a bonus.  The Company
shall remit any such withheld or deducted amount to the appropriate taxing
authority, and shall inform the Participant or his or her Beneficiary of the
amount so remitted by use of appropriate tax forms or by written notice
concerning the Participant’s Account Balance.

 

15.       Administration.  The Board will have full power to interpret the Plan
and to determine all questions that arise under it.  Such power includes, for
example, the administrative discretion necessary to determine whether an
individual meets the Plan’s eligibility requirements and to interpret any other
term contained in this document.  The Board may delegate such ministerial
responsibilities as it believes appropriate to one or more individuals, who may
(but need not) be Employees.

 

16.       Claims and Appeals Procedures.  A request for a Plan benefit shall be
filed with the CEO (or, in the case of the CEO, with the Secretary of the
Board).  Such a request, hereinafter referred to as a “claim,” shall be deemed
filed when the executed claim form is received by the CEO (or Board Secretary).

 

(a)         Initial Claim Determination.  The CEO (or, in the case of the CEO,
the Board) shall decide each claim within a reasonable time after it is
received. If a claim is wholly or partially denied, the claimant shall be
furnished a written notice setting forth, in a manner calculated to be
understood by the claimant:

 

(i)                                     The specific reason or reasons for the
denial,

 

(ii)                                  Specific references to pertinent Plan
provisions on which the denial was based,

 

(iii)                               A description of any additional material or
information necessary for the claimant to perfect the claim, along with an
explanation of why such material or information is necessary, and

 

(iv)                              Appropriate information as to the steps to be
taken if the claimant wishes to appeal the denial of his or her claim, including
the period during which such an appeal must be filed and the period in which it
will be decided.

 

The notice shall be furnished to the claimant within ninety (90) days after
receipt of the claim by the CEO (or Board Secretary), unless special
circumstances require an extension of time for processing the claim.  No
extension shall be for more than ninety (90) days after the end of the initial
ninety (90) day period.  If an extension of time for processing is required,
written notice of the extension shall be furnished to the claimant before the
end of the initial ninety (90) day

 

--------------------------------------------------------------------------------


 

period.  The extension notice shall indicate the special circumstances requiring
an extension of time and the date by which a final decision will be rendered.

 

(b)                                 Appealing a Claim.  If a claim is denied,
the claimant may appeal the denial to the Board, upon written application to the
Secretary of the Board.  The claimant may review documents pertinent to the
appeal and may submit issues and comments in writing to the Board.  No appeal
shall be considered unless it is received by the Board Secretary within ninety
(90) days after receipt by the claimant of written notification of the denial of
the claim.  The Board shall decide the appeal within sixty (60) days after it is
received.  However, if special circumstances require an extension of time for
processing, a decision shall be rendered as soon as possible, but not later than
one-hundred twenty (120) days after the appeal is received.  If such an
extension of time for deciding the appeal is required, written notice of the
extension shall be furnished to the claimant before the commencement of the
extension.  The decision of the Board shall be in writing and shall include
specific reasons for the decision, written in a manner calculated to be
understood by the claimant, with specific references to the pertinent Plan
provisions upon which the decision was based.

 

17.                               Amendment and Termination.  The Board may
amend or terminate this Plan at any time.  No such action, however, shall affect
a Participant’s right to receive his or her Account Balance (determined as of
the date of such amendment or termination), in accordance with the applicable
Plan provisions.  Nor shall such termination accelerate the payment of any
Account Balance, except as permitted under Code Section 409A and the IRS
regulations thereunder.

 

18.                               General Provisions.

 

(a)                                 Employment Relationship.  In no event shall
a Participant’s terms and conditions of employment be modified or in any way
affected by this Plan.

 

(b)                                 Successors and Assigns.  The provisions of
this Plan shall be binding on the Company and its successors and assigns, and on
each Participant, Beneficiary and their respective assigns, heirs, executors,
and administrators.

 

(c)                                  Governing Law.  Except to the extent
preempted by federal law, all questions arising under this Plan shall be
determined by reference to the laws of the State of Missouri (other than its
laws respecting choice of law).

 

IN WITNESS WHEREOF, The Empire District Electric Company has caused this
Deferred Compensation Plan to be executed on its behalf this 30th day of
October 2014, but effective as of January 1, 2015.

 

 

 

 

THE EMPIRE DISTRICT ELECTRIC COMPANY

 

 

 

By:

/s/ Bradley P. Beecher

 

Title:

President and Chief Executive Officer

 

 

ATTEST:

 

 

 

By:

/s/ Janet S. Watson

 

Title:

Secretary

 

 

--------------------------------------------------------------------------------
